Citation Nr: 0434372	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-14 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for post-operative 
residuals, recurrent dislocation of the right shoulder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied a compensable evaluation for a 
right shoulder disability, a compensable evaluation for 
residuals of a fracture of the fifth metacarpal of the right 
hand, service connection for an aortic valve replacement, 
service connection for PTSD, and a 10 percent evaluation 
based on multiple, non-compensable service-connected 
disabilities.  The Board parenthetically notes that the July 
1999 RO decision granted the veteran's claim for a permanent 
and total disability rating for pension purposes.  

The veteran's October 1999 notice of disagreement only 
addressed the right shoulder, right hand, aortic valve 
replacement and PTSD claims.  A September 2002 rating 
decision assigned a 10 percent evaluation to the veteran's 
right shoulder disability, effective the date of his claim 
for an increased evaluation.  In his May 2004 substantive 
appeal, the veteran only appealed his right shoulder and PTSD 
claims.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the only issues before the Board on appeal are entitlement to 
service connection for PTSD and a rating in excess of 10 
percent for the veteran's service-connected right shoulder 
disability.

During the pendency of the appeal, the veteran's claims file 
was transferred to the Manila RO, as the veteran now resides 
in the jurisdiction of that office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record indicates that the 
veteran's claims require additional development.

The appellant filed his claims before the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  As a result, compliance is 
required with the notice and duty to assist provisions 
contained in the law with regard to these claims.  

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  The revised 
regulations provide a limited duty to assist in applications 
to reopen a previously and finally denied claim, requiring VA 
to request existing records from Federal agency or non-
Federal agency sources when sufficient information to 
identify and locate such records is provided.  38 C.F.R. § 
3.159(c)(1), (c)(2), and (c)(3).

The veteran's October 1998 VA Form 21-526 indicates that he 
received no income from the Social Security Administration 
(SSA).  A January 2001 letter to the veteran from the 
Honolulu RO includes the notation that information from the 
SSA showed that he was entitled to SSA benefits, effective 
November 1997.  The claims file does not include any copy of 
a determination from the SSA or any corresponding medical 
records.  In addition, June and October 1998 psychiatric 
examination reports indicate that they were conducted for the 
State of Hawaii Department of Human Services.  

The Court of Appeals for Veterans Claims (Court) has 
interpreted the duty to assist to include requesting 
information and records from the SSA which were relied upon 
in any disability determination.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Accordingly, the Board 
finds that VA must obtain SSA and State of Hawaii Department 
of Human Services decisions and records.  

The Board also notes that, at a Travel Board hearing held in 
September 2004, the veteran's representative submitted a 
report of a private psychiatric examination of the veteran 
dated that same month.  While the representative indicated at 
the hearing that he would submit a waiver of RO review of 
this additional evidence signed by the veteran, no such 
waiver is of record.  Any pertinent evidence that is accepted 
by the Board must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, unless 
this procedural right is waived by the appellant.  See 38 
C.F.R. § 20.1304(c) (2003).  The additional evidence in this 
case appears to have been received without waiver of the 
veteran's right to have that evidence initially considered by 
the RO.  As such, this matter must also be remanded in 
accordance with 38 C.F.R. § 19.31 and 20.1304(c) (2003).  See 
also 38 C.F.R. § 19.9 (2003).

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the SSA and the 
State of Hawaii Department of Human 
Services and request copies of any 
determinations of the veteran's 
entitlement to disability benefits, and 
all evidence, to include medical and 
employment records, upon which any 
decisions were based.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
appellant's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
PTSD and a rating in excess of 10 percent 
for post-operative residuals with 
recurrent dislocation of the right 
shoulder with consideration of all 
evidence received subsequent to the 
issuance of a Supplemental Statement of 
the Case (SSOC) in September 2002, to 
include the report of a private 
psychiatric examination of the veteran 
dated in September 2004.  If any part of 
the decision is adverse to the appellant, 
he and his representative should be 
provided an SSOC and a reasonable period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

